         Case 1:19-cv-00775-JRN Document 110 Filed 10/26/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


DEBRA ROJAS,                                    §
                  Plaintiff                     §
                                                §                  A-19-CV-00775-JRN
-vs-                                            §
                                                §
TOLTECA ENTERPRISES, INC.,                      §
TRAVELERS CASUALTY AND                          §
SURETY COMPANY OF AMERICA,                      §
            Defendants



                                            ORDER

       Before the Court in the above-entitled and styled cause of action is the Parties’

Stipulation of Dismissal (Dkt. 109). Therein, the parties advise the Court that all claims between

Plaintiff and Defendant Travelers Casualty and Surety Company of America (“Travelers”) have

been resolved. The Court therefore enters the following order:

       IT IS ORDERED that Defendant Travelers shall be terminated from the case.

       SIGNED this 26th day of October, 2020.




                                             JAMES R. NOWLIN
                                             SENIOR U.S. DISTRICT JUDGE
